The right to maintain a common-law action to recover the reasonable value of the use and occupation of real property was not suspended by the enactment of the emergency rent laws. The only limitation imposed upon such actions by the emergency legislation is that the amount of the recovery must be determined in accordance with the provisions of the emergency rent laws. This action may be treated as a proceeding to fix the emergency rent. Order, so far as appealed from, unanimously affirmed, with $20 costs and disbursements to the respondent. Present —- Peek, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.; Shientag, J., concurs in the result.